Title: To Thomas Jefferson from George Blake, 19 June 1805
From: Blake, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston 19. June 1805
                  
                  Your letter of 12th march, with the petition of John Southack inclosed, I had the honor duely to receive;
                  The Judge who presided in the trial of this convict, having, since his return from the Southward never been in town, until the late session of the Circuit court, I have had no opportunity of confering with him more seasonably on the subject concerning which his opinion was required. 
                  I am now authorised to state, as the decided opinion of the court, with which my own is perfectly coincident, that the Culprit has not the least pretence of claim to a mitigation of his sentence. The fraud of which he is convict was in itself of a flagrant character; besides which it appeared on the trial, to have been but an item in a series of transactions of a similar nature in which the Defendant had long been concerned—
                  The strong belief which I entertained that the Judges cou’d not, under all the circumstances of the case, recommend this person as a proper object for Executive interference was the reason that I did not take extraordinary pains, to obtain more promptly the result of their deliberations—I have the honor to be with the highest respect & mo perfect Esteem-Yr. obed St
                  
                     Geo: Blake 
                     
                  
               